In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                  No. 16-0844V
                                                               Filed: July 28, 2017
                                                                 UNPUBLISHED

                                                                         
    SHARON SMITH as Administrator of                                     
    the Estate of Paul Smith, deceased,                                      Special Processing Unit (SPU);
                                                                             Ruling on Entitlement; Uncontested;
                                           Petitioner,                       Causation-In-Fact; Influenza (Flu)
    v.                                                                       Vaccine; Guillain-Barre Syndrome
                                                                             (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                                         Respondent.

                                                                         
John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On July 18, 2016, Paul Smith filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”).3 Petitioner alleges that Paul Smith suffered Guillain-Barré syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine administered on August 19, 2015. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.


                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3
  Paul Smith died after the petition was filed, and Sharon Smith was substituted as the petitioner. Sharon
Smith is hereafter referred to as petitioner, and has filed documentation establishing that she is the legal
representative of Mr. Smith’s estate.  
       On July 28, 2017, respondent filed his Rule 4(c) report in which he states that he
does not contest entitlement this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent states that “petitioner has satisfied the criteria set forth in the
newly revised Vaccine Injury Table (Table) and the Qualifications and Aids to
Interpretation (QAI).” Id. at 3-4. Respondent further agrees that the evidence shows
that petitioner suffered GBS following the administration of a seasonal flu vaccine, and
that the onset occurred within the time period specified in the Table. Id. Recognizing
that petitioner may re-file his petition and be afforded a presumption of causation under
the revised Table (see 42 U.S.C. § 300aa-16(b)), respondent will not contest entitlement
to compensation in this case. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.
IT IS SO ORDERED.
                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master